—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Shaw, J.), entered April 1, 1999, which, upon a jury verdict finding that the defendants were not negligent, is in favor of the defendants and against them, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
On October 4, 1994, a vehicle owned by the defendant Al-Jac Trans-Service, Inc., and operated by the defendant Raymond P. Quartucci made a right turn at an intersection and collided with a vehicle to his right that was operated by the plaintiff Yetira Ashby-Smith, which was also making a right turn.
A jury verdict should not be set aside as against the weight of the evidence unless the jury could not have reached the verdict by any fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129, 134). It is for the trier of fact to make determinations as to the credibility of the witnesses, and great deference is accorded to the fact finders, who had the opportunity to see and hear the witnesses (see, Corcoran v People’s Ambulette Serv., 237 AD2d 402; Galimberti v Carrier Indus., 222 AD2d 649). Here, the verdict in the defendants’ favor is supported by a fair interpretation of the evidence and should not be set aside. S. Miller, J. P., Friedmann, Luciano and Schmidt, JJ., concur.